Citation Nr: 1122004	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-45 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33, Title 38, United States Code) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30, Title 38, United States Code).



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The appellant is a Veteran who had active military service from August 1998 to November 2003 and from December 5, 2008 to December 26, 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).  In his December 2010 Substantive Appeal, the Veteran requested a Travel Board hearing.  He was scheduled for a videoconference hearing in February 2011.  He failed (without giving cause) to report for the hearing, and has not requested that it be rescheduled.

In his December 2010 VA Form-9 (Substantive Appeal), the Veteran also questions the amounts of the payments (of educational benefits) he has received, and appears to be requesting an audit to assess the propriety of the payments.  That matter is referred to the RO for any appropriate action.


FINDING OF FACT

A July 2010 administrative decision by the Muskogee, Oklahoma RO granted the Veteran's claim for restoration of entitlement to education benefits under the MGIB program (Chapter 30) ; there is no remaining case or controversy in the matter.  


CONCLUSION OF LAW

The appeal seeking restoration of the Veteran's entitlement to education benefits under the MGIB program must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims has held that the VCAA notification requirements do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v.  Principi, 16 Vet. App. 132, 138 (2002).  Moreover, as the Veteran's appeal is being dismissed for the reason stated below, no further discussion of the VCAA is necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  As was noted above, the Veteran's entitlement to education benefits under the MGIB program was restored by a July 2010 administrative decision of the RO.  Therefore, there is no question of law or fact remaining in this matter.  Accordingly, the appeal must be dismissed as moot.


ORDER

The appeal seeking restoration of entitlement to MGIB (Chapter 30) VA education benefits is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


